DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 01/26/2021. 
Response to arguments
Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-2, 4-13, 15-17, 19-21, 23-33 and 34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts Min et al. (U.S 2011/0294508); NPL - ZTE CORPORATION: "RLF analysis on make before break solution", 3GPP Draft; R2-166608, 3GPP TSG RAN WG2 Meeting #95bis Kaohsiung, 10 - 14 October 2016, 3 Pages.
Regarding in claims 1, 13, 17 and 20, Min discloses mobile station performs handover between base stations (see Min, abstract, figure1). R2-166608, discloses an UE releases the source com1ection after performing the uplink transmission to the target cell, for the make-before-break handover and a radio link failure (RLF) of the make-before-break handover where the make-before-break solution could have the following 4 types of failure during handover which including (types 2 and 4- target handover failure): a handover failure while a source connection is kept and the RLF of the target connection while the source connection is released and Type 1 (source RLF): The RLF of the source connection while the source connection is kept and Type 3 (target RLF): The RLF of the target connection while the source connection is released. (see NPL-R2-166608, section 1, 2, 2.2 with proposals).
to “selectively declaring, based at least in part on detecting that the timer has expired and whether a connection between the UE and the source BS is associated with a threshold connection condition, a radio link failure, wherein the UE does not declare the radio link failure based at least in part on detecting that the connection is associated with the threshold connection condition; and transmitting, to the source BS, a radio resource control (RRC) message when the connection is detected to be associated with the threshold connection condition”; or “a UE context associated with the UE based at least in part on detecting that the connection between the UE and the source BS is associated with the threshold connection condition and based at least in part on at least one of: failing to receive, from the target BS, an indication to transmit an X2 data forward indication to the UE, failing to receive a UE context release indication from the target BS, or detecting expiration of a timer associated with the handover of the UE from the source BS to the target BS”. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2, 4-12, 15-16, 19-21 and 23-34 depend from claims 1, 13, 17 and 20 are allowed since they depend from allowable claims 1, 13, 17 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
01/30/2021